         Case 1:94-cr-00313-CSH Document 907 Filed 07/16/20 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
            v.                       )     94 Cr. 313-01 (CSH)
                                     )
ANGEL PADILLA,                       )
                                     )     JULY 15, 2020
            Defendant.               )
____________________________________)

                             MEMORANDUM AND ORDER

HAIGHT, Senior District Judge:

       Defendant Angel Padilla, currently serving the sentence imposed by this Court in the

captioned case following his conviction in 1995 by jury trial, has filed a motion for habeas

corpus relief under 28 U.S.C. § 2255.

       In a Memorandum and Order filed on June 2, 2020 [Doc. 898], the Court set down a

briefing schedule for Padilla’s habeas motion. The briefing contemplated by that Order has now

been completed, with the filing on July 10 of Padilla’s Reply Brief [Doc. 905]. But I no longer

regard Padilla’s habeas motion as fully briefed. There will have to be additional submissions of

counsel. That necessity arises from the following recent developments.

       Padilla’s habeas motion challenges the validity of his convictions and sentences under

several counts in the indictment which charged him with violating the firearms statute, 18 U.S.C.

§ 924(c). Padilla relies principally upon the Supreme Court’s retroactive decision in Davis v.

United States, which held that certain provisions in § 924(c) were unconstitutional. Padilla

proceeds from that proposition to argue in his Reply Brief at 1 that all of his “§ 924(c)

convictions at issue in this motion are premised on multiple predicates that do not qualify as

                                               1
         Case 1:94-cr-00313-CSH Document 907 Filed 07/16/20 Page 2 of 4




crimes of violence,” a necessary element for valid application of the firearms statute in a

particular case.

            Padilla argues that “the RICO predicates of murder and attempted murder underlying

Padilla’s § 924(c) convictions are not crimes of violence.” Reply Brief at 2. That contention

turns upon New York law, which governs the case because the murders in question occurred in

New York. A core contention of Padilla’s habeas motion is that under New York law, “murder

and attempted murder are not crimes of violence.” Id. at 3. For that proposition, Padilla’s

Reply Brief relies principally upon the Second Circuit’s recent decision in United States v. Scott,

954 F.3d 74 (2d Cir. 2020), filed on March 31. His Reply Brief states at 3:

                    In arguing that murder and attempted murder are categorically
               crimes of violence, the government does not analyze the Second
               Circuit decision that is the most recent and relevant – and the
               only one of precedential value – on the status of New York
               homicide as a crime of violence. In United States v. Scott, 954
               F.3d 74, 78 (2d Cir. 2020), the Second Circuit recognized that
               because a homicide can be committed under New York law by
               means of a culpable omission, the New York first-degree
               manslaughter statute is not categorically a crime of violence. The
               same reasoning supports that murder and attempted murder, which
               also can be committed by a culpable omission, likewise are not
               categorically crimes of violence.

That line of argument leads to this conclusion by Padilla:

               The relevant, thoroughly-reasoned, and precedential decision of
               Scott supports that neither New York murder or attempted murder
               is a crime of violence.

Reply Brief at 4.

       Scott was decided by a divided Second Circuit panel, which produced three lengthy

opinions. Judge Pooler wrote the opinion for the court, which Judge Leval joined. Judge Leval

also wrote a concurring opinion, which Judge Pooler joined. Judge Raggi wrote a dissent whose

                                                2
         Case 1:94-cr-00313-CSH Document 907 Filed 07/16/20 Page 3 of 4




text runs from 954 F.3d 95 to 110. She concluded at 110: “Thus, New York first-degree

manslaughter is a categorical crime of violence.”

       On June 29, 2020, the government petitioned for rehearing and rehearing en banc. On

July 10, the Second Circuit entered an order reciting that “A poll having been conducted and a

majority of the active judges of the Court having voted in favor of rehearing this appeal en

banc,” the appeal will “be heard en banc,” at a subsequent date to be scheduled.

       Here at the district court level, it appears to me sensible to defer decision on Padilla’s

habeas motion until the Second Circuit decides the en banc appeal in Scott, a case on which

Padilla places heavy reliance. If I were to give Padilla judgment on the authority of the panel

decision in Scott, as he asks me to do, before the court of appeals has decided Scott en banc, the

government would surely appeal such a judgment in Padilla, and it is likely that the Second

Circuit, confronted with appeals presenting the same question, would deliver its en banc decision

in Scott before rendering a panel decision in Padilla.

            If the Second Circuit en banc court reverses Scott, Padilla’s habeas motion loses a

significant source of support.

            This Court will give Padilla’s motion careful consideration in either event, but it is

preferable to await the outcome of the Scott appeal before deciding Padilla.

            In these circumstances, the better course for this Court is to defer deciding Padilla’s

habeas motion until the Second Circuit decides the en banc appeal in Scott.




                                                 3
          Case 1:94-cr-00313-CSH Document 907 Filed 07/16/20 Page 4 of 4




            When the Second Circuit’s decision in Scott is at hand, counsel in this case will be

directed to file a further round of briefs on the subject of its effect, if any, on Padilla’s habeas

motion.

         The foregoing is SO ORDERED.

Dated:    New Haven, Connecticut
             July 15, 2020




                                      s/ Charles S. Haight, Jr.
                                          Senior United States District Judge




                                                 4
